                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

UNITED STATES OF AMERICA                         ) Case No. 1:18-cr-114
                                                 )
v.                                               ) District Judge Travis R. McDonough
                                                 )
RYAN WILLOUGHBY                                  ) Magistrate Judge Christopher H. Steger



                                             ORDER



       U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

111) on February 14, 2019, recommending that the Court: (1) grant Defendant’s motion to

withdraw his not-guilty plea to Count One of the twenty-count Indictment; (2) accept

Defendant’s guilty plea to Count One of the twenty-count Indictment; (3) adjudicate Defendant

guilty of conspiracy to distribute and possess with intent to distribute fifty grams or more of

methamphetamine (actual) and five hundred grams or more of a mixture and substance

containing methamphetamine, a Schedule II controlled substance, in violation of 21 U.S.C. §§

841(a)(1), 841(b)(1)(A) and 846; and (4) order that Defendant remain in custody until sentencing

or further order of this Court. Neither party filed a timely objection to the report and

recommendation.

       After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

report and recommendation (Doc. 111) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

follows:
1. Defendant’s motion to withdraw his not-guilty plea to Count One of the twenty-count

   Indictment is GRANTED;

2. Defendant’s plea of guilty to Count One of the twenty-count Indictment is ACCEPTED;

3. Defendant is hereby ADJUDGED guilty of conspiracy to distribute and possess with

   intent to distribute fifty grams or more of methamphetamine (actual) and five hundred

   grams or more of a mixture and substance containing methamphetamine, a Schedule II

   controlled substance, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A) and 846; and

4. Defendant SHALL REMAIN in custody until further order of this Court or sentencing in

   this matter which is scheduled to take place before the undersigned on June 28, 2019, at

   2:00 p.m.

SO ORDERED.

                                        /s/Travis R. McDonough
                                        TRAVIS R. MCDONOUGH
                                        UNITED STATES DISTRICT JUDGE




                                          2
